Case No. C-43,743                                   Count one
                                                         Incident No./trn-. 9206687328
                                                                                                                                                     - w JS*
                                                                                                                                                      C3    3
                                                                                                                                                      X     Q:
The State of Texas                                                                 §               In The 244TH District                a            ,a> a>
                                                                                                                                        o            «~"Q
                                                                                   §                                                    o             2H        1
                                                                                                                                              us
v.                                                                                 §               Court                          _     o
                                                                                                                                  Q                  3- T
                                                                                                                                              CSI    0             The Court received the verdict and ORDERED it entered upon the minutes of the Court.
        Punishment Assessed by Jury / Court / No election (select one)
IE3 Jury. Defendant entered a plea and filed a written election to have the jury assess punishment. The jury' heard evidencerelative to
the question of punishment. The Court charged the jury and it retired to consider the question of punishment. After due deliberation,
the jury was brought into Court, and, in open court, it returned its verdict as indicated above.
•   Court. Defendant elected to have the Court assess punishment. After hearing evidence relative to the question of punishment, the
Court assessed Defendant's punishment as indicated above.
D No Election. Defendant did not file a written election as to whether the judge or jury should assess punishment. After hearing
evidence relative to the question of punishment, the Court assessed Defendant's punishment as indicated above.
        The Court FINDS Defendant committed the above offense and ORDERS, ADJUDGES AND DECREES that Defendant is
GUILTY of the above offense. The Court FlNDS the Presentence Investigation, if so ordered, was done according to the applicable
provisions of TEX. CODE Crim. PROC. art. 42.12 § 9.
        The Court ORDERS Defendant, punished as indicated above. The Court ORDERS Defendant to pay all fines, court costs, and
restitution as indicated above.
         Punishment Options (select one)
§3 Confinement in State Jail or Institutional Division. The CourtOrders the authorized agent of the State of Texas or the
Sheriffof this County to take, safelyconvey, and deliverDefendant to the Director, State Jail Division, TDCJ. The Court
Orders Defendant to be confined for the period and in the manner indicated above. The Court ORDERS Defendant remanded to the
custody ofthe Sheriff ofthis county until the Sheriffcanobey the directions ofthis sentence. The Court ORDERS that upon release
from confinement, Defendant proceed immediately to the ECTOR COUNTY COMPLIANCE DEPARTMENT. Once there, the Court
ORDERS Defendant topay, or make arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the
Court above.
• County Jail—Confinement / Confinement in Lieu of Payment. The CourtORDERS Defendant immediately committed to
the custody ofthe SheriffofEctor County, Texas on the date the sentence is to commence. Defendant shall be conGned in the Ector
County Jail for the period indicated above. The Court Orders that upon release from confinement, Defendant shall proceed
immediately to the ECTOR COUNTY COMPLIANCE DEPARTMENT. Once there, the Court Orders Defendant to pay, or make
arrangements to pay, any remaining unpaid fines, courtcosts, and restitution as ordered by the Court above.
'Q Fine Only Payment. The punishment assessed against Defendant is for a FINE ONLY. The Court ORDERS Defendant to proceed
 immediately to the Office ofthe Ector County . Once there, the Court ORDERS Defendant to pay ormake arrangements topay all
fines and court costs as ordered by the Court in this cause.
         Execution / Suspension of Sentence (select one)
[X] The Court ORDERS Defendant's sentence EXECUTED.
•   The CourtOrders Defendant's sentence ofconfinement SUSPENDED. The Court ORDERS Defendant placed on community
supervision for the adjudged period (above) so long as Defendant abides by and does not violate the terms and conditions of
community supervision. The order setting forth the terms and conditions ofcommunity supervision is incorporated intothis
judgment by reference.
         The CourtORDERS that Defendant is given creditnoted above on this sentence for the time spent incarcerated.
                          Furthermore, the following special findings or orders apply:
THE COURT ORDERS THAT DEFENDANT PAY:

$ 10,000.00 FINE
$ 244.00 COURT COSTS


Signed and entered on December 14, 2015




Clcr




                                                                                                              Right Thumbprint




                                         ISocerra. Salvador C-13.7-13 CT 1 Conviction by Jury   Pope 2 of 2
                                              Case No. C-43,743                                COUNT TWO
                                                      INCIDENT NO./TRN: 9206687328

The State of Texas                                                            §                In The 244TH District
                                                                              §
v.                                                                            §                Court
                                                                              §
SALVADOR BECERRA                                                              §                ECTOR County, Texas

SlAlLlDNo TX50461912

                                     JUDGMENT OF CONVICTION BY JURY
                                                                               Date Judgment
Judge Piesidtng.          Hon. JAMES RUSH                                                               12/14/2015
                                                                               Entered:
                          BOBBY BLAND                                          Attorney for
Attorney for State:                                                                                    JUSTIN LOW
                          LISA BORDEN                                          Defendant:

Offense for which Defendant Convicted:
IMPROPER SEXUAL ACTIVITY WITH PERSON IN CUSTODY
Charging Instrument:                                                           Statute for Offense:
INDICTMENT                                                                     39.04 Penal Code
D a te. of.Offense.:
2/19/2014
Degree of Offense:                                                                Plea to Offense:
STATE JAIL FELONY                                                                 NOT GUILTY
Verdict of Jury:                                                                  Findings on Deadly Weapon:

GUILTY                                                                            N/A
Plea to Is' Enhancement                                               Plea to 2nA Enhancement/Habitual
Paragraph:                              N/A                           Paragraph:                                 ,          N/A
Findings on 1st Enhancement                                           Findings on 2nii
Paragraph:                              N/A                           Enhancement/Habitual Paragraph:                        N/A_
                                                 ,___                                                     Date Sentence, to. Com;mejice:
Punished Assessed by:
JURY                                               12714/2015                                              12/14/2015
Punishment and Place
                              TWO (2) YEARS STATE JAIL DIVISION, TDCJ
of Confinement:
                                          THISSENTENCE SHALL RUN CONCURRENTLY.
            ^SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUNITY SUPERVISION FOR
                                                                 FIVE (5) YEARS.
Fine:                                   Court Costs:          Restitution:               Restitution Payable to:
$0.00                                   so.oo                 so.oo                      D VICTIM (see below) • AGENCY/AGENT (see below)

     [ IAttachment A, Order to Withdraw Funds,is 12521^1———IJ^I^^Ll^ made "part hereof-
SexOifenlier^^                                       do not apply to the Defendant. TEX. Code Crim. PilOC. chapter 62.
The ageofthe victim at the time ofthe offense was N/A                     _                             ,„„_ „ _,„„,.,,.=_._              _
_>»-           ''*Tf?)tifend^inrrrt7sl~v^
                   From        to              From           to                    From         to
Time               From        to              From            to                   From         to
Credited:
                   IfDefendant is toserve sentence in county iail or is given credittoward fine and costs, c.nt^riiriAasallMMloa!,
                   N/A DAYS          NOTES: N/A
        All pertinent information, names aJuUi^mlin^                                                                  of the judgment beiow by reference.
          This cause wascalled for trial in Ector County, Texas. TheState appeared by her District'Attorney.
          Counsel / Waiver of Counsel (select one)
EX] Defendantappeared in person with Counsel.
• Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel in writing in open court.
        It appeared to the Court that Defendant was mentally competent and had pleaded as shown above to the charging
instrument Both parties announced ready for trial. Ajm? was selected, impaneled, and sworn. The INDICTMENT was read to the
jury and Defendant entered a plea to the charged offense. The Court received the plea and entered itof record.

                                            Bwerra. SaU'.idoi C-13.743 CT1 Conviction byJury            l'as»l »f 2
         The jury heard the evidence submitted and argument ofcounsel. The Court charged thejury as to its duty todetermine the
guiltor innocence of Defendant, and thejury retired to consider the evidence. Upon returning to open court, thejury delivered its
verdict in the presence of Defendant and defense counsel, if any.
        The Court received the verdict and Ordered it entered upon the minutes of the Court.
        Punishment Assessed by Jury / Court / No election (select one)
•E3 Jury. Defendantentered a plea and filed a written election to have the jury assess punishment. The jury heard evidence relative to
 the question ofpunishment. The Courtcharged the jury and it retired to consider the question ofpunishment. Afterdue deliberation,
 the jury was brought into Court, and, in open court, it returned its verdict as indicated above.
• Court. Defendant elected to have the Court assess punishment. Afterhearingevidence relative to the question of punishment, the
Court assessed Defendant's punishment as indicated above.
D No Election. Defendantdid not file a written election as to whether the judge or jury should assess punishment. After hearing
evidence relative to the question of punishment, the Court assessed Defendant's punishment as indicated above.
        The Court Finds Defendant committed the above offense and ORDERS, ADJUDGES AND DECREES that Defendant is
GUILTY of the above offense. The Court Finds the Presentence Investigation, if so ordered, was done according to the applicable
provisions of Tfx CODE CRIM. PROC. art. 42.12 § 9.
        The Court Orders Defendant punished as indicated above. The Court ORDERS Defendant to pay all fines, courtcosts, and
restitution as indicated above.
         Punishment Options (select one)
£                                                                  CASE NO. C-43,743                                    Count THREE                                O
                                                                                                                                                                  o
                                                                             INCIDENT NO./TRN: 9206687328                                                         o
                                                                                                                                                                       to
                                                                                                                                                              b
                                                                                                                                           Q                          CXJ
                                                                                                      §                In The 244TH DisTRicmj
                                                                                                                                                    -J
                                                                                                      §                                             ••a**




V.                                                                                                    §                Court
                                                                                                                                                                      I It
                                                                                                      §
SALVADOR BECERRA                                                                                      §                ECTOR County, Texas
                                                                                                      §
                                                                                                                                                            rat
STATE ID NO.: TX50461912                                                                              §

                                                              Judgment of Conviction by Jury
                                                                                                       Date Judgment
Judge Presiding:          HON. JAMES RUSH                                                              Entered:
                                                                                                                                12/14/2015

                          BOBBY BLAND                                                                  Attorney for
Attorney for State:                                                                                                            JUSTIN LOW
                          LISA BORDEN                                                                  Defendant:

Offense for which Defendant Convicted:
IMPROPER SEXUAL ACTIVITY WITH PERSON IN CUSTODY
Charging Instrument:                                                                                   Statute for Offense:
INDICTMENT                                                                                             39.04 Penal Code
Date of Offense:
2/21/2014
Degree of Offense:                                                                                     Plea to Offense:
STATE JAIL FELONY                                                                                       NOT GUILTY
Verdict of Jury:                                                                                       Findings on Deadly Weapon:
GUILTY                                                                                                  N/A
Plea to Is' Enhancement                                                                       Plea to 2nd Enhancement/Habitual
Paragraph:                                                     N/A                            Paragraph:                                      N/A
Findings on 1stEnhancement                                                                    Findings on 2nd
Paragraph:                                                     N/A                            Enhancement/Habitual Paragraph:                 N/A
Punished Assessed by:                                                    Date Sentence Imposed:                                    Date Sentence to Commence:

JURY                                                                     12/14/2015                                                12/14/2015
Punishment and Place
                                    TWO (2) YEARS STATE JAIL DIVISION, TDCJ
of Confinement:

                                                                THISSENTENCE SHALL RUN CONCURRENTLY.
            Xl SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUNITY SUPERVISION FOR
                                                                                        FIVE (5) YEARS.
Fine:                                                          Court Costs:          Restitution:                Restitution Payable to:
$0.00                                                          $0.00                 $ 0.00                      D VICTIM (see below) Q AGENCY/AGENT (see below)
    | | Attachment A, Order to Withdraw Funds, is incorporated into this judgment and made a part hereof.
Sex Offender Registration Requirements do not apply to the Defendant. TEX. CODE CilJM. PROC. chapter 62.
The age ofthe victim at the time of the offense wasN/A .
                   If Defendant is to serve sentence in TDCJ. enter incnrceratioiipm^^
                   From               to                             From             to                   From          to
Time               From               to                             From             to                   From          to
Credited:
                   If Defendant is to serve sentence in countv iail or is given credit toward fine and costygntejig^^
                   N/A DAYS                                   NOTES: N/A
        All pertinent information, namiss aindassessments indicated above are incorporated into, the language of the judgment below by reference.
                             iili!ll!im!i!lll!i!!lii!U!iiii




          This cause was called for trial in Ector County, Texas. The State appeared by her District Attorney.
          Counsel / Waiver of Counsel (select one)
13 Defendant appeared in person with Counsel.
•   Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel in writing in open court.
         It appeared to the Court thai, Defendant was mentally competent and had pleaded as shown above to the charging
instrument. Both parties announced ready for trial. Ajury was selected, impaneled, and sworn. The INDICTMENT was read to the
jury, and Defendant entered a plea to the charged offense. The Court received the plea and entered it ofrecord.


                                                                  Bccerro, Salvador 043,74:1 CT 3 Conviction by.Jury            Paee I of 2
          The jury heard the evidence submitted and argument of counsel. The Court charged the jury as to its duty to determine the
guilt or innocence of Defendant, and the jury retired to consider the evidence. Upon returning to open court, the jury delivered its
verdict, in the presence of Defendant and defense counsel, if any.
          The Court received the verdict and Ordered it entered upon the minutes of the Court.
        Punishment Assessed by Jury/ Court/ No election (select one)
K! Jury. Defendant entered a plea and filed a written election to have the jury assess punishment. The jury heard evidence relative to
the question of punishment. The Court charged the jury and it retired to consider the question of punishment. After due deliberation,
the jury was brought into Court, and, in open court, it returned its verdict as indicated above.
D Court. Defendant elected to have the Court assess punishment. After hearing evidence relative to the question of punishment, the
Court assessed Defendant's punishment as indicated above.
• No Election. Defendant did not file a written election as to whether the judge or jury should assess punishment. After hearing
evidence relative to the question of punishment, the Court, assessed Defendant's punishment as indicated above.
        The Court Finds Defendant committed the above offense and ORDERS, ADJUDGES AND DECREES that Defendant is
GUILTY of the above offense. The Court Finds the Presentence Investigation, if so ordered, was done according to the applicable
pro%'isions of TEX, CODE CRIM. PROC. art. 42.12 § 9.
        The Court Orders Defendant punished as indicated above. The Court Orders Defendant to pay all fines, court costs, and
restitution as indicated above.
        Punishment Options (select one)
E3 Confinement in State Jail or Institutional Division. The Court ORDERS the authorized agent of the State of Texas or the
Sheriffof this County to take, safely convey, and deliver Defendant to the Director, State Jail Division, TDCJ. The Court
ORDERS Defendant to be confined for the period and in the manner indicated above. The Court ORDERS Defendant remanded to the
custody ofthe Sheriff ofthis county until the Sheriff canobey the directions ofthis sentence. The Court ORDERS that upon release
from confinement, Defendant proceed immediately to the ECTOR COUNTY COMPLIANCE DEPARTMENT. Once there, the Court
ORDERS Defendant to pay, or make arrangements to pay, anyremaining unpaid fines, courtcosts, and restitution as ordered by the
Court above.
• County Jail—Confinement / Confinement in Lieu of Payment. The Court ORDERS Defendant immediately committed to
thecustody oftheSheriff ofEctor County, Texas on the date the sentence is to commence. Defendant shall be confined in theEctor
County Jail for the period indicated above. The Court ORDERS that upon release from confinement, Defendant shall proceed
immediately to the ECTOR COUNTY COMPLIANCE DEPARTMENT. Once there, the Court ORDERS Defendant topay, or make
arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the Courtabove.
D Fine Only Payment. The punishment assessed against Defendant is for a FINE ONLY. The Court Orders Defendant to proceed
immediately to the Office ofthe Ector County . Once there, the Court ORDERS Defendant to pay or make arrangements to pay all
fines and court costs as ordered by the Court in this cause.
         Execution/Suspension of Sentence (select one)
•   The Court ORDERS Defendant's sentence EXECUTED.
ESI The Court ORDERS Defendant's sentence of confinement SUSPENDED. The Court ORDERS Defendant placed on community
supervision for the adjudged period (above) so long asDefendant abides by and does not violate the terms and conditions of
community supervision. The order setting forth the terms and conditions ofcommunity supervision is incorporated into this -
judgment by reference.
         The Court Orders that Defendant is givencredit noted above on this sentence for the time spent incarcerated.
                              Furthermore, the following special findings or orders apply:



Signed and entered on December 14, 2015



                                                                               DGE PRESIDING




Cler




                                                                                                             Right Thumbprint




                                        UoMWii, Srilvmloi' C 43,7-13 CT 3 Comwion by Jury      Page 2 of 2
                                                Case No. C-43,743                                   Count SIX
                                                        INCIDENT NO./TRN: 9206687328


The State of Texas                                                               §                 In The 244TH District
                                                                                 §
                                                                                                                                 O
v.                                                                               §                 Court                         o
                                                                                                                                 u
                                                                                 §                                               o
                                                                                                                                          to

                                                                                                                                          o
SALVADOR BECERRA                                                                 §                 ECTOR County, Tej®s                    csa
                                                                                                                            uj
                                                                                                                                          in

STATE ID NO.: TX50461912                                                          §
                                                                                                                                          UJ    ^
                                      Judgment of Conviction by Jury
                                                                                   Date Judgment
Judge Presiding:          Hon. JAMES RUSH                                                                   12/14/2015
                                                                                   Entered:
                          BOBBY BLAND                                              Attorney for                                  w.
Attorney for State:                                                                                         JUSTIN LOW
                          LISA BORDEN                                              Defendant:
                                                                                                                                                    JbMVSS3B££3£&&£a


Offense for which Defendant Convicted:
IMPROPER SEXUAL ACTIVITY WITH PERSON IN CUSTODY
Charging Instrument:                                                               Statute for Offense:
INDICTMENT                                                                         39.04 Penal Code
Date of Offense:
3/2/2014
Degree of Offense:                                                                 Plea to Offense:
STATE JAIL FELONY                                                                  NOT GUILTY
Verdict of Jury:                                                                   Findings on Deadly Weapon:
GUILTY                                                                             N/A
Plea to 1st Enhancement                                                    Plea to 2Bd Enhancement/Habitual
Paragraph:                               N/A                               Paragraph:               ^                     N/A
Findings on lsl Enhancement                                                Findings on 2nd
Paragraph:                               N/A                               Enhancement/Habitual Paragraph:                N/A
Punished Assessed by:                               Date Sentence Imposed:                                    Date Sentence to Commence:

JURY                                                12/14/2015                                                 12/14/2015
Punishment and Place
                               TWO (2) YEARS STATE JAIL DD7ISION, TDCJ
of Confinement:
                                           THIS SENTENCE SHALL RUN CONCURRENTLY.
                SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUNITY SUPERVISION FOR
                                                                   FIVE (5) YEARS.
Fir                                      Court Costs:           Restitution:                 Restitution Payable to:
$0.00                                    $0.00                  $ 0.00                       • VICTIM (see below) D AGENCY/AGENT (see below)
      [ | Attachment A, Order to Withdraw Funds, is incorporated into this judgment and wade a part hereof.
Sex Offender Registration Requirements do not apply to the Defendant. TEX. CODE CRIM. PROC. chapter 62.
The age ofthe victim at the time ofthe offense was N/A .
                   If Defendant is toservesentence in TDCJ. enter incarceration periods in chronological order,
                   From        to               From             to                   From          to
lime               From         to              From             to                   From           to
Credited:
                   If Defendant is to serve sentence in county jail or isgiven credit toward fine and costs, enter days credited below.
                   N/A DAYS            NOTES: N/A                     '.                                                  __^_
        All pertinent information, names a"n"31Tssoswnents indicated above are incorporated into the language orthe judgment below by reference.
          This cause was called for trial in Ector County, Texas. The State appeared by her District Attorney.
          Counsel / Waiver of Counsel (select one)
[X] Defendant appeared in person with Counsel.
• Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel in writing in open court.
         It appeared to the Court that Defendant was mentally competent and had pleaded asshown above to the charging
instrument. Both parties announced ready for trial. Ajury was selected, impaneled, and sworn. The INDICTMENT was read to the
jury, and Defendant entered a plea to the charged offense. The Court received the plea and entered itof record.

                                             Btturra. Salvador C-43.T.13 CT 0 Conviction by Jury            I'iirc !of2
          The jury heard the evidence submitted and argument ofcounsel. The Courtcharged the jury as to its duty to determine the
guilt or innocence ofDefendant, and the jury retired to consider the evidence. Upon returning to open court, the jurydelivered its
verdict in the presence of Defendant and defense counsel, if any.
         The Court received the verdict and ORDERED it entered upon the minutes of the Court.
          Punishment Assessed bv Jury / Court / No election (select one)
[Xj Jury. Defendant entered a plea and filed a writtenelection to have the jury assesspunishment. The jury heard evidence relative to
the question ofpunishment. The Courtcharged the jury and it retiredto consider the question ofpunishment. Afterdue deliberation,
the jury was brought into Court, and, in open court, it returned its verdict as indicated above.
D Court. Defendant elected to have the Courtassess punishment. After hearingevidence relative to the question ofpunishment, the
Court assessed Defendant's punishment as indicated above.
• No Election. Defendant did not file a written election as to whether the judgeor jury shouldassess punishment. Afterhearing
evidence relative to the question ofpunishment, the Courtassessed Defendant's punishment as indicated above.
        The Court Finds Defendant committed the above offense and ORDERS, ADJUDGES AND DECREES that Defendant is
GUILTY of the above offense. The Court Finds the Presentence Investigation, if so ordered, was done according to the appbcable
provisions of TEX. CODE CRIM. PROC. art. 42.12 § 9.
          The Court Orders Defendant punished as indicated above. The Court Orders Defendant to pay all fines, court costs, and
restitution as indicated above.
          Punishment Options (select one)
EJ Confinement in State Jail or Institutional Division. The Court ORDERS the authorized agent ofthe StateofTexas or the
Sheriff ofthis County to take, safely convey, and deliver Defendant to the Director, State Jail Division,TDCJ. The Court
ORDERS Defendant to be confined for the period and in the manner indicated above. The Court ORDERS Defendant remanded to the
custody ofthe Sheriff ofthis county until the Sheriff can obey the directions ofthis sentence. The Court ORDERS that upon release
from confinement, Defendant proceed immediately to the ECTOR COUNTY COMPLIANCE DEPARTMENT. Once there, the Court
Orders Defendant to pay, ormake arrangements to pay, any remaining unpaid fines, court costs, and restitution asordered by the
Court above.
D County Jail—Confinement / Confinement in Lieu of Payment. The Court ORDERS Defendant immediately committed to
the custody of the Sheriff of Ector County, Texas on the date the sentence is to commence. Defendant shall be confined in the Ector
County Jail for the period indicated above. The Court ORDERS thatupon release from confinement, Defendant shall proceed
immediately to the ECTOR COUNTY COMPLIANCE DEPARTMENT. Once there, the Court ORDERS Defendant to pay, or make
arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the Court above.
n Fine Only Payment. The punishment assessed against Defendant is for a FINE ONLY. The Court ORDERS Defendant to proceed
immediately to the Office of the Ector County . Once there, the Court ORDERS Defendant to pay or make arrangements to pay all
fines and court costs as ordered by the Court in this cause.
          Execution / Suspension of Sentence (select one)
•   The Court Orders Defendant's sentence EXECUTED.
[*J The Court ORDERS Defendant's sentence of confinement SUSPENDED. The Court ORDERS Defendant placed on community
supervision for the adjudged period (above) so long as Defendant abides by and does not violate the terms and conditions of
community supervision. The order setting forth the terms and conditions of community supervision is incorporated into this
judgment by reference.
          The Court Orders that Defendant is given credit noted above on this sentence for the time spent incarcerated.
                              Furthermore, the following special findings or orders apply:



Signed and entered on December 14, 2015




 Clerk:




                                                                                                         Right Thumbprint




                                         Bceerra,'Salvador C «.'?43 CT6 Convictmnby Jury   Page 2 of 2
                                            CASE NO. C-43,743                                  Count SEVEN
                                                       INCIDENT NO./TRN: 9206687328

The State of Texas                                                            §                In The 244TH District g
                                                                              §
v.                                                                                             Court                    Q
                                                                                                                                          to

SALVADOR BECERRA                                                                               ECTOR COUNTY, TEL^S
STATE ID NO.: TX50461912

                                      Judgment of Conviction by Jury
                                                                               Date Judgment                                 05
Judge Presiding:          Hon. JAMES RUSH                                                              12/14/2015
                                                                               Entered:
                          BOBBY BLAND                                          Attorney for
Attorney for State:                                                                                    JUSTIN LOW
                          LISA BORDEN                                          Defendant:

QJTense for which Defendant Convicted:
IMPROPER SEXUAL ACTIVITY WITH PERSON IN CUSTODY
Charging Instrument:                                                           Statute for Offense:
INDICTMENT                                                                     39.04 Penal Code
Date of Offense:
3/9/2014
Degree of Offense:                                                             Plea to Offense:
STATE JAIL FELONY                                                              NOT GUILTY
Verdict of Jury:                                                               Findings on Deadly Weapon;
GUILTY                                                                            N/A
Plea to 1st Enhancement                                                Plea to 2nd Enhancement/Habitual
Paragraph:                              N/A                            Paragraph:                                     N/A
Findings on 1st Enhancement                                            Findings on 2nd
Paragraph:                              N/A                            Enhancement/Habitual Paragraph:                N/A
Punished Assessed by:                              Date Sentence Imposed:                                 Date Sentence to Commence:

JURY                                               12/14/2015                                             12/14/2015
Punishment and Place
                              TWO (2) YEARS STATE JAIL DIVISION, TDCJ
of Confinement:
                                          THISSENTENCE SHALL RUN CONCURRENTLY.
            ^ SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUNITY SUPERVISION FOR
                                            FIVE (5) YEARS.
Eine;                                   Court Costs:          Restitution:              Restitution Payable to:

$0.00                                   $0.00                 SO.OO                      • VICTIM (see below) • AGENCY/AGENT (see below)
         Attachment A, Order to Withdraw Funds, is incorporated into this judgment and made a parthereof.
Sex Offender Registration Requirements do not apply to the Defendant. TEX. CODE CRIM. PROC. chapter 62.
The ageofthe victim at the time ofthe offense wasN/A .
                   If Defendant is to servo sentence- in TDCJ. enter incnrcenition.p.eripdsj^^
                   From        to •             From           to                  From          to
Time               From        to               From           to                  From          to
Credited:
                           font is toserve sentence in county iailor is given credit toward fine and costs. entgrjtoyACrMtfiilicJow.
                   N/A DAYS           NOTES: N/A                                     n .,        .„ , _ , _ _ _               '"f'ii'n-Trrain«Kiin^[i!;i:»;;K   •msisssasstSKtsamimi^f




         This cause was called for trial in Ector County, Texas. The State appeared by her District Attorney.
         Counsel / Waiver of Counsel (select one)
 [X] Defendantappeared in person with Counsel.
 • Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel in writing in open court.
       Itappeared to the Court that Defendant was mentally competent and had pleaded as shown above to the charging
 instrument. Both parties announced ready for trial. Ajury was selected, impaneled, and sworn. The INDICTMENT was read to the
 jury, and Defendant entered aplea to the charged offense. The Court received the plea and entered itof record.

                                             Iktcna, Salvador C-1.VM3 CT 7 Convictionby ,Kuy           I'uge 1 of 2
          The jury heard the evidence submitted and argument of counsel. The Court charged the jury as to its duty to determine the
guilt or innocence of Defendant, and the jury retired to consider the evidence. Upon returning to open court, the jury delivered its
verdict in the presence of Defendant and defense counsel, if any.
          The Court received the verdict and Ordered it entered upon the minutes of the Court.
        Punishment Assessed bv Jury/ Court-/No election (select one)
[>3 Jury. Defendant entered a plea and Sled a written election to have the jury assess punishment. The jury heard evidence relative to
the question of punishment. The Court charged the jury and it retired to consider the question of punishment. After due deliberation,
the jury was brought into Court, and, in open court, it returned its verdict as indicated above.
O Court. Defendant elected to have the Court assess punishment. After hearing evidence relative to the question of punishment, the
Court assessed Defendant's punishment as indicated above,
D No Election. Defendant did not file a written election as to whether the judge or jury should assess punishment. After hearing
evidence relative to the question of punishment, the Court assessed Defendant's punishment as indicated above.
        The Court FINDS Defendant committed the above offense and ORDERS, ADJUDGES AND DECREES that Defendant is
GUILTY of the above offense. The Court FlNDS the Presentence Investigation, if so ordered, was done according to the applicable
provisions of Tex. Code CniM. PROC. art. 42.12 § 9.
        The Court OKDERS Defendant punished as indicated above. The Court ORDERS Defendant to pay all fines, court costs, and
restitution as indicated above.
         Punishment Options (select one)
K Confinement in State Jail or Institutional Division. The Court ORDERS the authorized agent of the State of Texas or the
Sheriff of this County to take, safely convey, and deliver Defendant to the Director, State Jail Division, TDCJ. The Court
ORDERS Defendant to be confined for the period and in the manner indicated above. The Court ORDERS Defendant remanded to the
custody of the Sheriffof this county until the Sheriffcan obey the directions of this sentence. The Court ORDERS that upon release
from confinement, Defendant proceed immediately to the ECTOR COUNTY COMPLIANCE DEPARTMENT. Once there, the Court
ORDERS Defendant to pay, or make arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the
Court above.
• County Jail—Confinement / Confinement in Lieu of Payment. The CourtORDERS Defendant immediately committed to
the custody of theSheriffofEctor County, Texas on the date the sentence is tocommence. Defendant shall be confined in the Ector
County Jail for the period indicated above. The Court ORDERS that upon release from confinement. Defendant shall proceed
immediately to the ECTOR COUNTY COMPLIANCE DEPARTMENT. Once there, the Court Orders Defendant to pay, or make
arrangements to pay, any remaining unpaid fines, courtcosts, and restitution as ordered by the Courtabove.
D Fine Only Payment. The punishment assessed against Defendant is for a FINE ONLY. The Court ORDERS Defendant to proceed
immediately to the Office of the Ector County . Once there, the Court ORDERS Defendant to payor make arrangements to payall
fines and court costs as ordered by the Court in this cause.
         Execution / Suspension of Sentence (select one)
•   The Court ORDERS Defendant's sentence EXECUTED.
13 The Court ORDERS Defendant's sentence ofconfinement SUSPENDED. The Court ORDERS Defendant placed on community
supervision for the adjudged period (above) so long as Defendant abides by and does not violate the terms and conditions of
community supervision. The order setting forth the terms and conditions ofcommunity supervision is incorporated into this
judgment by reference.
         The Court ORDERS that Defendantis given credit noted above on this sentencefor the time spent incarcerated.
                              Furthermore, the following special findings or orders apply:



Signed and entered on December 14, 2015




Clcr




                                                                                                                 Right Thumbprint




                                        Bccei-t'a. iraiwidor C-13.743 CT 7 Conviction l>>* Joey   I»3RC 2 of 2